[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
The Defendant's Motion To Strike as to ground (1) is denied because the Complaint alleges in all Counts that the individual CT Page 4543 plaintiffs applied to the Defendant for a loan and that the Defendant gave written notice to the individual plaintiffs of its commitment letter regarding that loan application.
The Defendant's Motion To Strike as to ground (2) is denied because whether the Plaintiffs will be unable to prove their allegations at trial because of the Statute of Frauds and the Parol Evidence Rule is irrelevant to the issue in the Motion To Strike, which is whether or not the Plaintiffs' allegations, if proved, state a cause of action. See Doyle v. AP Realty Corporation, 36 Conn. Sup. 126, 127 (1980), and Levine v. Bess and Paul Sigal Hebrew Academy of Greater Hartford, Inc.,39 Conn. Sup. 129, 132 (1983).
The Defendant's Motion To Strike as to ground (3) is granted, because Conn. General Statutes 42-110c (CUTPA) provides in pertinent part:
    "[a] nothing in this Chapter shall apply to: (1) transactions or actions otherwise permitted under law as administered by any regulatory board or officer acting under statutory authority of the state or of the United States."
The Defendant in this case is clearly subject to the banking laws of the State of Connecticut. In Connelly v. Housing Authority, 213 Conn. 354, 362 (1990), the court, relying on Russell v. Dean, Witter, Reynolds, 200 Conn. 172, 179 (1986), stated that CUTPA is not applicable to transactions that are "(1) explicity subject to a different and specifically applicable statutory remedy; and are not among the types of transactions to which the Federal Trade Commission Act (FTC Act) has been applied." The FTC Act expressly exempts Banks from its average .15 U.S.C. Sect. 45(a)(2).
This case is within the 42-110c exemption. See also Chase Manhattan Bank v. Indian River Green, et al., 8 Conn. L. Rptr. No. 5, 165 (Feb. 1, 1993).
Richard A. Walsh, J. CT Page 4544